


110 S993 IS: Pediatric Research Improvement

U.S. Senate
2007-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		II
		110th CONGRESS
		1st Session
		S. 993
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2007
			Mrs. Clinton (for
			 herself and Mr. Dodd) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve pediatric research.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pediatric Research Improvement
			 Act.
		2.Pediatric
			 formulations, extrapolations, and deferralsSection 505B(a) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355c(a)) is amended—
			(1)in paragraph (4)(C), by adding at the end
			 the following: An applicant seeking either a partial or full waiver
			 shall submit to the Secretary documentation detailing why a pediatric
			 formulation cannot be developed, and, if the waiver is granted, the applicant’s
			 submission shall promptly be made available to the public in an easily
			 accessible manner, including through posting on the website of the Food and
			 Drug Administration;
			(2)in paragraph
			 (2)(B), by adding at the end the following:
				
					(iii)Information
				on extrapolationA brief documentation of the scientific data
				supporting the conclusion under clauses (i) and (ii) shall be included in the
				medical review that is collected as part of the application under section 505
				or section 351 of the Public Health Service
				Act.
					;
				and
			(3)by striking
			 paragraph (3) and inserting the following:
				
					(3)Deferral
						(A)In
				generalOn the initiative of the Secretary or at the request of
				the applicant, the Secretary may defer submission of some or all assessments
				required under paragraph (1) until a specified date after approval of the drug
				or issuance of the license for a biological product if—
							(i)the Secretary
				finds that—
								(I)the drug or
				biological product is ready for approval for use in adults before pediatric
				studies are complete;
								(II)pediatric
				studies should be delayed until additional safety or effectiveness data have
				been collected; or
								(III)there is
				another appropriate reason for deferral; and
								(ii)the applicant
				submits to the Secretary—
								(I)certification of
				the grounds for deferring the assessments;
								(II)a description of
				the planned or ongoing studies;
								(III)evidence that
				the studies are being conducted or will be conducted with due diligence and at
				the earliest possible time; and
								(IV)a timeline for
				the completion of such studies.
								(B)Annual
				review
							(i)In
				generalOn an annual basis following the approval of a deferral
				under subparagraph (A), the applicant shall submit to the Secretary the
				following information:
								(I)Information
				detailing the progress made in conducting pediatric studies.
								(II)If no progress
				has been made in conducting such studies, evidence and documentation that such
				studies will be conducted with due diligence and at the earliest possible
				time.
								(ii)Public
				availabilityThe information submitted through the annual review
				under clause (i) shall promptly be made available to the public in an easily
				accessible manner, including through the website of the Food and Drug
				Administration.
							.
			3.Improving
			 availability of pediatric data for already marketed productsSection 505B(b) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355c(b)) is amended—
			(1)by striking paragraph (1) and inserting the
			 following:
				
					(1)In
				generalAfter providing notice in the form of a letter, or a
				written request under section 505A that was declined by the sponsor or holder,
				and an opportunity for written response and a meeting, which may include an
				advisory committee meeting, the Secretary may (by order in the form of a
				letter) require the sponsor or holder of an approved application for a drug
				under section 505 or the holder of a license for a biological product under
				section 351 of the Public Health Service Act (42 U.S.C. 262) to submit by a
				specified date the assessments described in subsection (a)(2) and the written
				request, as appropriate, if the Secretary finds that—
						(A)(i)the drug or biological
				product is used for a substantial number of pediatric patients for the labeled
				indications; and
							(ii)adequate pediatric labeling could
				confer a benefit on pediatric patients;
							(B)there is reason
				to believe that the drug or biological product would represent a meaningful
				therapeutic benefit over existing therapies for pediatric patients for 1 or
				more of the claimed indications; or
						(C)the absence of
				adequate pediatric labeling could pose a risk to pediatric
				patients.
						;
				
			(2)in paragraph
			 (2)(C), by adding at the end the following: An applicant seeking either
			 a partial or full waiver shall submit to the Secretary documentation detailing
			 why a pediatric formulation cannot be developed, and, if the waiver is granted,
			 the applicant’s submission shall promptly be made available to the public in an
			 easily accessible manner, including through posting on the website of the Food
			 and Drug Administration.; and
			(3)by striking
			 paragraph (3).
			4.Review of
			 pediatric assessments; adverse event reporting; strike of sunset; labeling
			 changes; and pediatric assessmentsSection 505B of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355c) is amended—
			(1)by striking
			 subsection (h);
			(2)by redesignating
			 subsection (f) as subsection (k);
			(3)by redesignating
			 subsection (g) as subsection (l); and
			(4)by inserting
			 after subsection (e) the following:
				
					(f)Review of
				pediatric assessment requests, pediatric assessments, deferrals, and
				waivers
						(1)ReviewThe
				Secretary shall create an internal committee to review all pediatric assessment
				requests issued under this section, all pediatric assessments conducted under
				this section, and all deferral and waiver requests made pursuant to this
				section. Such internal committee shall include individuals with the following
				expertise:
							(A)Pediatrics.
							(B)Biopharmacology.
							(C)Statistics.
							(D)Drugs and drug
				formulations.
							(E)Pediatric
				ethics.
							(F)Legal
				issues.
							(G)Appropriate
				expertise pertaining to the pediatric product under review.
							(H)1 or more experts
				from the Office of Pediatric Therapeutics.
							(I)Other individuals
				as designated by the Secretary.
							(2)Review of
				requests for pediatric assessments, deferrals, and waiversAll
				written requests for a pediatric assessment issued pursuant to this section and
				all requests for deferrals and waivers from the requirement to conduct a
				pediatric assessment under this section shall be reviewed and approved by the
				committee established under paragraph (1).
						(3)Review of
				assessmentsThe committee established under paragraph (1) shall
				review all assessments conducted under this section to determine whether such
				assessments meet the requirements of this section.
						(4)Tracking of
				assessments and labeling changesThe committee established under
				paragraph (1) is responsible for tracking and making public in an easily
				accessible manner, including through posting on the website of the Food and
				Drug Administration—
							(A)the number of
				assessments conducted under this section;
							(B)the specific
				drugs and drug uses assessed under this section;
							(C)the types of
				assessments conducted under this section, including trial design, the number of
				pediatric patients studied, and the number of centers and countries
				involved;
							(D)the total number
				of deferrals requested and granted under this section, and, if granted, the
				reasons for such deferrals, the timeline for completion, and the number
				completed and pending by the specified date, as outlined in subsection
				(a)(3);
							(E)the number of
				waivers requested and granted under this section, and, if granted, the reasons
				for the waivers;
							(F)the number of
				pediatric formulations developed and the number of pediatric formulations not
				developed and the reasons any such formulations were not developed;
							(G)the labeling
				changes made as a result of assessments conducted under this section;
							(H)an annual summary
				of labeling changes made as a result of assessments conducted under this
				section for distribution pursuant to subsection (i)(2); and
							(I)an annual summary
				of the information submitted pursuant to subsection (a)(3)(B).
							(g)Labeling
				changes
						(1)Priority status
				for pediatric supplementAny supplement to an application under
				section 505 and section 351 of the Public Health Service Act proposing a
				labeling change as a result of any pediatric assessments conducted pursuant to
				this section—
							(A)shall be
				considered a priority supplement; and
							(B)shall be subject
				to the performance goals established by the Commissioner for priority
				drugs.
							(2)Dispute
				resolution
							(A)Request for
				labeling change and failure To agreeIf the Commissioner
				determines that a sponsor and the Commissioner have been unable to reach
				agreement on appropriate changes to the labeling for the drug that is the
				subject of the application or supplement, not later than 180 days after the
				date of the submission of the application or supplement—
								(i)the Commissioner
				shall request that the sponsor make any labeling change that the Commissioner
				determines to be appropriate; and
								(ii)if the sponsor
				does not agree to make a labeling change requested by the Commissioner, the
				Commissioner shall refer the matter to the Pediatric Advisory Committee.
								(B)Action by the
				pediatric advisory committeeNot later than 90 days after
				receiving a referral under subparagraph (A)(ii), the Pediatric Advisory
				Committee shall—
								(i)review the
				pediatric study reports; and
								(ii)make a
				recommendation to the Commissioner concerning appropriate labeling changes, if
				any.
								(C)Consideration
				of recommendationsThe Commissioner shall consider the
				recommendations of the Pediatric Advisory Committee and, if appropriate, not
				later than 30 days after receiving the recommendation, make a request to the
				sponsor of the application or supplement to make any labeling changes that the
				Commissioner determines to be appropriate.
							(D)MisbrandingIf
				the sponsor, within 30 days after receiving a request under subparagraph (C),
				does not agree to make a labeling change requested by the Commissioner, the
				Commissioner may deem the drug that is the subject of the application or
				supplement to be misbranded.
							(E)No effect on
				authorityNothing in this subsection limits the authority of the
				United States to bring an enforcement action under this Act when a drug lacks
				appropriate pediatric labeling. Neither course of action (the Pediatric
				Advisory Committee process of an enforcement action referred to in the
				preceding sentence) shall preclude, delay, or serve as the basis to stay the
				other course of action.
							(3)Other labeling
				changesIf the Secretary makes a determination that a pediatric
				assessment conducted under this section does not demonstrate that the drug that
				is the subject of such assessment is safe and effective, the Secretary shall
				order the label of such product to include information about the results of the
				assessment and a statement of the Secretary's determination.
						(h)Dissemination
				of pediatric information
						(1)In
				generalNot later than 180 days after the date of submission of a
				pediatric assessment under this section, the Commissioner shall make available
				to the public in an easily accessible manner the medical, statistical, and
				clinical pharmacology reviews of such pediatric assessments and shall post such
				assessments on the website of the Food and Drug Administration.
						(2)Dissemination
				of information regarding labeling changesThe Secretary shall
				require that the sponsors of the assessments that result in labeling changes
				that are reflected in the annual summary developed pursuant to subsection
				(f)(4)(H) distribute such information to physicians and other health care
				providers.
						(3)Effect of
				subsectionNothing in this subsection shall alter or amend
				section 301(j) of this Act or section 552 of title 5, United States Code, or
				section 1905 of title 18, United States Code.
						(i)Adverse event
				reporting
						(1)Reporting in
				year 1During the 1-year period beginning on the date a labeling
				change is made pursuant to subsection (g), the Secretary shall ensure that all
				adverse event reports that have been received for such drug (regardless of when
				such report was received) are referred to the Office of Pediatric Therapeutics.
				In considering the report, the Director of such Office shall provide for the
				review of the report by the Pediatric Advisory Committee, including obtaining
				any recommendations of such committee regarding whether the Secretary should
				take action under this Act in response to such report.
						(2)Reporting in
				subsequent yearsFollowing the 1-year period described in
				paragraph (1), the Secretary shall, as appropriate, provide the Office of
				Pediatric Therapeutics with a report regarding pediatric adverse events for a
				drug for which a pediatric study was conducted under this section. In
				considering the report, the Director of such Office may provide for the review
				of the report by the Pediatric Advisory Committee, including obtaining any
				recommendation of such Committee regarding whether the Secretary should take
				action in response to such
				report.
						.
			5.Meaningful
			 therapeutic benefitSection
			 505B(c) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c) is
			 amended—
			(1)by striking estimates and
			 inserting determines; and
			(2)by striking
			 would and inserting could.
			6.Reports
			(a)IOM
			 studySection 505B of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355c), as amended by section 4,
			 is further amended by adding after subsection (l), the following:
				
					(m)Institute of
				Medicine study
						(1)In
				generalNot later than 3 years after the date of enactment of the
				Pediatric Research Improvement Act, the Secretary shall contract with the
				Institute of Medicine to conduct a study and report to Congress regarding the
				pediatric studies conducted pursuant to this section since 1997.
						(2)Content of
				studyThe study under paragraph (1) shall review and
				assess—
							(A)pediatric studies
				conducted pursuant to this section since 1997 and labeling changes made as a
				result of such studies; and
							(B)the use of
				extrapolation for pediatric subpopulations, the use of alternative endpoints
				for pediatric populations, neonatal assessment tools, number and type of
				pediatric adverse events, and ethical issues in pediatric clinical
				trials.
							(3)Representative
				sampleThe Institute of Medicine may devise an appropriate
				mechanism to review a representative sample of studies conducted pursuant to
				this section from each review division within the Center for Drug Evaluation
				and Research and the Center for Biologics Evaluation and Research in order to
				make the required
				assessment.
						.
			(b)PREA
			 reportThe Pediatric Research
			 Equity Act of 2003 (Public Law 108–155) is amended by adding at the end the
			 following:
				
					5.ReportNot later than September 1, 2010, the
				Comptroller General of the United States, in consultation with the Secretary of
				Health and Human Services, shall submit to Congress a report that addresses the
				effectiveness of section 505B of the Federal Food, Drug, and Cosmetic Act (21
				U.S.C. 355a) in ensuring that medicines used by children are tested and
				properly labeled, including—
						(1)the number and
				importance of drugs for children that are being tested as a result of this
				provision and the importance for children, health care providers, parents, and
				others of labeling changes made as a result of such testing;
						(2)the number and
				importance of drugs for children that are not being tested for their use
				notwithstanding the provisions of this Act, and possible reasons for the lack
				of testing; and
						(3)the number of
				drugs for which testing is being done and labeling changes required, including
				the date labeling changes are made and which labeling changes required the use
				of the dispute resolution process established pursuant to the amendments made
				by this Act, together with a description of the outcomes of such process,
				including a description of the disputes and the recommendations of the
				Pediatric Advisory
				Committee.
						.
			7.Technical
			 correctionsSection
			 505B(a)(2)(B)(ii) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
			 355c(a)(2)(B)(ii)) is amended by striking one and inserting
			 1.
		
